DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-5, 7, 9-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. US (2017/0006492) in view of Park et al. US (2015/0207600), and further in view of Islam et al. US (2018/0054797).  

Regarding Claim 1, Khoshnevisan discloses a communication apparatus (see Fig. 1 i.e., UE 102), comprising: at least one processor (see Fig. 1 i.e., UE 102 includes a processor & Para’s [0046] i.e., software code executable by a processor, [0115] i.e., processor, [0118-0119], [0122-0124] i.e., processing system & [0128-0129] i.e., the storage medium may be integral to the processor. The processor and storage medium may reside in an ASIC. The ASIC may reside in a user terminal) and a non-transitory computer-readable storage medium (see Para [0010] i.e., computer readable medium storing computer executable code, [0118], [0122-0124], & [0129-0130] i.e., computer-readable medium) coupled to the at least one processor (see Para’s [0129-0130] i.e., An exemplary storage medium is coupled to the processor), 
and storing programming instructions for execution by the at least one processor, (see Para’s [0010] i.e., computer readable medium storing computer executable code, [0046], [0093], [0124] i.e., execution of software stored on computer-readable medium by processor, & [0128-0130] i.e., The steps of a method or algorithm described in connection with the disclosure herein may be embodied directly in hardware, in a software module executed by a processor…one or more instructions or code on a computer-readable medium)

wherein the programming instructions instruct the at least one processor (see Para’s [0128-0130]) to: receive configuration information from a second device (see Fig. 1 i.e., Base Station of Cell 112 & Para’s [0042] i.e., A UE is configured with a CSI process to send or transmit a CSI report to its serving cell. A CSI process is associated with a CSI-RS resource and a CSI-IMR resource. For sending CSI reports, a cell may configure a UE with up to four CSI processes & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3, described below in reference to Fig. 3 & [0074] i.e., For instance, in an aspect, CSE 150, cell 112, and/or mapping component 164 may determine CSI-RS/IMR configuration 300 for UE 102 & [0075] i.e., For instance, cell 112 may configure a first CSI process 312 at UE 102 for measuring interference at UE 102), 

wherein the configuration information is used by a first device to report information about an association relationship (see Fig. 1 & Para’s [0043] i.e., Additionally, UE 102 may receive CSI-RS 134 from cell 114, CSI-RS 136 from cell 116, and/or CSI-RS 138 from cell 118, in some cases and/or in some combination at a same or overlapping time (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells) as receiving CSI-RS 132 from cell 112. For instance, UE 102 may receive CSI-RSs 134, 136, and/or 138 when they are respectively broadcasted by cells 114, 116, and/or 118. As such, CSI-RSs transmitted from cells 114, 116, and/or 118 may be considered as interferers (e.g., signals that interfere with reception of CSI-RS 132) at UE 102 (i.e., “association relationship”). In additional aspects, cells 114 and 116 may be considered as strongest interferers at UE 102 because they are closer to UE 102 and may thereby be transmitting the strongest signals that interfere with reception of CSI-RS 132 at UE 102 (i.e., “association relationship”), [0048] i.e., In an aspect, the CSI reports received from a UE may be a selected or limited set of CSI reports, e.g., based on local interference conditions that are considered as relevant (e.g., strong interferers) as experienced by the UE for a given local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighbor cells) (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells), [0049] i.e., For example, UE 102 may consider interference from cell 114 as relevant (e.g., one of a set number of strongest interferers, such as one of the top two interferers when a UE is limited to 4 CSI processes) and may consider interference from cell 116 as not relevant (e.g., not one of the set number of strong interferers, or not interfering at all; represented by “X”), for example, as cell 114 may be close to UE 102 and as cell 116 may be far away from UE 102” & [0099])

between a zero power-reference signal resource and a non-zero power-reference signal resource, (see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, [0074] i.e., combination of zero power (ZP) and non-zero power (NZP) channel state information-reference signals (CSI-RSs) transmitted from the cell and neighbors of the cell, [0099] i.e., NZP-RS resources and ZP-Rs resources). 

and report the information about the association relationship based on the configuration information, (see Para’s [0007] i.e., and receiving, at the cell, a CSI report from a UE in communication with the cell, wherein the CSI report is received from the UE based at least on an interference measured by an IMR at the UE corresponding to the transmission pattern, [0029] i.e., a local interference condition may be defined as interference characteristics measured by a respective UE and reported to a respective cell (e.g., serving cell) for a given local transmission configuration, [0034], [0042] i.e., cells 112, 114, 116, and/or 118 may use CSI reports reported by the UEs to make CoMP transmission decisions. For example, the UEs may send multiple CSI reports, each CSI report corresponding to a local interference condition (i.e., “association relationship”)…A UE is configured with a CSI process to send or transmit a CSI report to its serving cell, [0043] i.e., CSI report 142 received from the UE 102, [0046], [0048-0049] i.e., each cell receives CSI reports from UEs served by the cell, where each CSI report includes channel quality information, e.g., a local interference condition as measured by a respective UE, corresponding to a local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighboring cells, & [0089] i.e., local interference conditions associated with the CSI reports reported by the UEs).

Khoshnevisan does not disclose the claim feature of wherein the association relationship indicates that a spatial quasi co-location (QCL) relationship exists between the zero power-reference signal resource and the non-zero power-reference signal resource. However the claim feature would be rendered obvious in view of Park et al. US (2015/0207600). 

Park discloses wherein an association relationship (see Para’s [0008] i.e., a method of reporting channel status information at a user equipment in a base station cooperative wireless communication system, includes receiving first resource configuration information for a channel status information-reference signal (CSI-RS) and second resource configuration information for interference measurement from a serving base station (i.e., “association relationship will be determined according to the interference measurement and CSI-RS measurement”)…calculating the channel status information on at least one of the serving base station and one or more cooperative base stations using the first resource configuration information and the second resource configuration information (i.e., “association relationship”) and reporting the channel status information (i.e., “association relationship”) to the serving base station).

indicates that a spatial quasi co-location (QCL) relationship (see Para’s [0008], [0101-102] i.e., QCL between antenna ports is explained & [0126-0130] i.e., Yet, in case that a specific IMR should be indicated to measure interference, in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS))) exists between a zero power-reference signal resource and a non-zero power-reference signal resource (see Para’s [0080] i.e., CSI-RS (resource) configuration, [0085-0086] i.e., In this case, reception power measurement (S-measure) of a desired signal can be performed using such an RS as a NZP CSI-RS and the like. For interference power measurement (I-measure or IM (interference measurement)), it is able to measure power of an interference signal of which the desired signal is eliminated from the received signal (i.e., “association relationship”), [0101-0102], [0122] i.e., information indicating that a CSI-RS antenna port belonging to a specific CSI-RS resource (i.e., “non-zero power-reference signal resource”), [0126] i.e., Yet, in case that a specific IMR (i.e., “zero power-reference signal resource”) should be indicated to measure interference (i.e., “association relationship”), in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) (i.e., “zero power-reference signal resource”) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS) (i.e., “non-zero power-reference signal resource”) in IMR configuration information, [0127] i.e., Hence, the present invention proposes to designate an antenna port of a specific reference signal (i.e., “non-zero power-reference signal resource”)  capable of assuming QCL with an antenna port to which an IMR (i.e., “zero power-reference signal resource”) is set (or a specific antenna port not transmitting an interference signal received/measured by the IMR or an antenna port for S-measure forming a pair with I-measure via the IMR) via upper layer signaling or dynamic signaling, [0128] i.e., First of all, available QCL assumption between a specific IMR port (i.e., “zero power-reference signal resource”) and a specific reference signal port (i.e., “non-zero power-reference signal resource”) can be defined as follows. In case of QCL with such a reference signal as a CRS, a CSI-RS and a DMRS, it means that a UE can derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal. Consequently, it may mean that all or some of the large-scale properties of the signal received from the IMR port are identical to large-scale properties of the signal received from the port of the reference signal & [0129-0130] i.e., In this case, the large-scale properties includes Doppler spread related to a frequency offset, Doppler shift, average delay related a timing offset, delay spread and the like. Moreover, the large-scale properties may include an average gain as well).

(Park suggests the QCL relationship allows the UE to derive large-scale properties of a  signal received from the IMR port from a signal received from the port of the reference signal (see Para [0128]) which enhances reception performance at the UE based on the QCL relationship (see Para’s [0109-0110] i.e., reception performance is enhanced based on QCL & [0126-0130])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the association relationship between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in Khoshnevisan to indicate that a spatial quasi co-location (QCL) relationship exists between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in the teachings of Park because the motivation lies in Park that the QCL relationship allows the UE to derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal during interference measurement which enhances reception performance at the UE according to the QCL relationship. 

While the combination of Khoshnevisan in view of Park discloses a spatial QCL relationship between a first antenna port associated with the zero-power-reference signal resource and a second antenna port associated with the non-zero power-reference signal resource (Park, see Para’s [0101-0102] i.e., QCL between antenna ports & [0126-0130]), the combination of Khoshnevisan in view of Park does not disclose the claim feature of wherein the spatial QCL relationship indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold. However the claim feature would be rendered obvious in view of Islam et al. US (2018/0054797).  

Islam discloses wherein a spatial QCL relationship indicates that a difference between a first QCL parameter of a first antenna port and a second QCL parameter of a second antenna port is less than a threshold (see Para [0064] i.e., In one aspect, the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports. In one example, the antenna port A may have a 30 degree angle of departure (i.e., “first QCL parameter”), the antenna port B may have a 40 degree of departure (i.e., “second QCL parameter”), and the beam width associated with both ports may be 20 degrees. If the difference between the two angles of departure is less than or equal to the beam width (i.e., “less than a threshold”), resulting in significant overlap between the beams, then the base station 402 may determine that the antenna ports A and B are QCL. In this example, the base station 402 may determine that the antenna ports A and B are QCL because the difference between the angles of departure is 10 degrees (i.e., “difference” between first QCL parameter and a second QCL parameter), which is less than the 20 degree beam widths (i.e., “less than a threshold”)…In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold (i.e., “threshold”), & [0078]).

(Islam suggests determining that the antenna ports A and B are QCL if the difference between the angles of departure are less than a threshold, (see Para [0064] i.e., In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the spatial QCL relationship between the first antenna port associated with the zero-power-reference signal resource and the second antenna port associated with the non-zero power-reference signal resource as disclosed in Khoshnevisan in view of Park to be determined as a spatial QCL relationship which indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold as disclosed in the teachings of Islam because the motivation lies in Islam for properly determining a QCL relationship exists between the first and second antenna ports when the difference between the angles of departure are less than a threshold.   

Regarding Claim 3,  Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 2, wherein the association relationship satisfies at least one of the following conditions: both a zero power-reference signal measurement value and a non-zero power-reference signal measurement value are greater than a first measurement threshold; a zero power-reference signal measurement value is greater than a first measurement threshold, and a non-zero power-reference signal measurement value is greater than a second measurement threshold; 

a zero power-reference signal measurement value is less than a first measurement threshold, and a non-zero power-reference signal measurement value is less than a second measurement threshold; 

or a zero power-reference signal and a non-zero power-reference signal are received by the first device by using a same antenna array or a same antenna panel, 

wherein the zero power-reference signal is a signal mapped to the zero power-reference signal resource (Khoshnevisan, see Para’s [0033], [0042] & [0045]), and wherein the non-zero power-reference signal is a signal mapped to the non-zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045])

Regarding Claim 4, Khoshnevisan in view of Park. And further in view of Islam discloses the apparatus according to claim 3, wherein the information about the association relationship comprises reference signal resource group information of at least one reference signal resource group, (Khoshnevisan, see Para’s [0029] i.e., transmission configuration (i.e., “reference signal resource group information”) that corresponds to a respective cell and/or a set of neighbor cells may be referred to as the local transmission configuration for the respective cell and/or the set of neighbor cells (e.g., whether a transmission by the respective cell and/or each neighbor cell is set to on or off for the respective global transmission configuration, [0032], [0042] i.e.,  A CSI process is associated with a CSI-RS resource and CSI-IMR resource, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), &  [0050] i.e., the CSI reports received from UE 102 may be based on local interference conditions as measured by UE 102 for a corresponding local transmission configuration for the cells near the UE (e.g., the serving cell and one or more neighbor cells). In an aspect, for example, local transmission configuration “11X” at UE 102 indicates cell 112 as the serving cell, cell 114 as transmitting a NZP signal and cell 116 as not relevant (or irrelevant))

and wherein each reference signal resource group comprises at least one zero power-reference signal resource, (Khoshnevisan, see Para’s [0029], [0033], [0042] i.e., CSI-RS resource and a CSI-IMR resource, [0045] i.e., ZP configuration configured for a respective cell, [0048-0049] i.e., transmission configurations may include a value of “0” which may represent the cell not transmitting or transmitting a zero power (ZP) signal, [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), & [0050])  

Regarding Claim 5,  Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 4, wherein for a reference signal resource in each reference signal resource group, one of the following conditions is comprised: the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to a same reference signal resource group, (Khoshnevisan, see Para’s [0029] i.e., As used herein, each global transmission configuration is a respective set of on or off commands or settings for each cell of each eNB in the wireless communication network, [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells. For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell. By the central scheduling entity carefully planning which cells are transmitting ZP and NZP CSI-RSs, as described herein, a UE may increase the probability that it will observe desirable interference conditions, [0042] i.e., local transmission configuration, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., Further, for instance, the local transmission configuration for a cell having a value of “1” may represent the cell transmitting a non-zero power (NZP) signal for a non-serving cell, and having a value of “0” may represent the cell not transmitting or transmitting a zero power (ZP) signal & [0050]).

the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to different reference signal resource groups; 

the zero power-reference signal resource belongs to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource; or 

the zero power-reference signal resource does not belong to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource.  

Regarding Claim 7, Khoshnevisan discloses a communication apparatus (see Fig. 1 i.e., Base Station of Cell 112), comprising: at least one processor (see Fig. 1 i.e., Base Station of Cell 112 includes a processor & Para’s [0046] i.e., software code executable by a processor, [0115] i.e., processor, [0118-0119], [0122-0124] i.e., processing system & [0128-0129]): and a non-transitory computer-readable storage medium (see Para [0010] i.e., computer readable medium storing computer executable code, [0118], [0122-0124], & [0129-0130] i.e., computer-readable medium) coupled to the at least one processor (see Para’s [0129-0130] i.e., An exemplary storage medium is coupled to the processor), 

,and storing programming instructions for execution by the at least one processor, (see Para’s [0010] i.e., computer readable medium storing computer executable code, [0046], [0093], [0124] i.e., execution of software stored on computer-readable medium by processor, & [0128-0130] i.e., The steps of a method or algorithm described in connection with the disclosure herein may be embodied directly in hardware, in a software module executed by a processor…one or more instructions or code on a computer-readable medium)

wherein the programming instructions (see Para’s [0128-0130]) instruct the at least one processor to: generate configuration information (see Para [0042], [0045], & [0074-0075]), and send the configuration information to a first device, (see Fig. 1 i.e., UE 102) (see Para’s [0042] i.e., A UE is configured with a CSI process to send or transmit a CSI report to its serving cell. A CSI process is associated with a CSI-RS resource and a CSI-IMR resource. For sending CSI reports, a cell may configure a UE with up to four CSI processes & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3, described below in reference to Fig. 3 & [0074] i.e., For instance, in an aspect, CSE 150, cell 112, and/or mapping component 164 may determine CSI-RS/IMR configuration 300 for UE 102 & [0075] i.e., For instance, cell 112 may configure a first CSI process 312 at UE 102 for measuring interference at UE 102), 

wherein the configuration information is used by the first device to report information about an association relationship (see Fig. 1 & Para’s [0043] i.e., Additionally, UE 102 may receive CSI-RS 134 from cell 114, CSI-RS 136 from cell 116, and/or CSI-RS 138 from cell 118, in some cases and/or in some combination at a same or overlapping time (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells) as receiving CSI-RS 132 from cell 112. For instance, UE 102 may receive CSI-RSs 134, 136, and/or 138 when they are respectively broadcasted by cells 114, 116, and/or 118. As such, CSI-RSs transmitted from cells 114, 116, and/or 118 may be considered as interferers (e.g., signals that interfere with reception of CSI-RS 132) at UE 102 (i.e., “association relationship”). In additional aspects, cells 114 and 116 may be considered as strongest interferers at UE 102 because they are closer to UE 102 and may thereby be transmitting the strongest signals that interfere with reception of CSI-RS 132 at UE 102 (i.e., “association relationship”), [0048] i.e., In an aspect, the CSI reports received from a UE may be a selected or limited set of CSI reports, e.g., based on local interference conditions that are considered as relevant (e.g., strong interferers) as experienced by the UE for a given local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighbor cells) (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells), [0049] i.e., For example, UE 102 may consider interference from cell 114 as relevant (e.g., one of a set number of strongest interferers, such as one of the top two interferers when a UE is limited to 4 CSI processes) and may consider interference from cell 116 as not relevant (e.g., not one of the set number of strong interferers, or not interfering at all; represented by “X”), for example, as cell 114 may be close to UE 102 and as cell 116 may be far away from UE 102” & [0099])

between a zero power-reference signal resource and a non-zero power- reference signal resource, (see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, [0074] i.e., combination of zero power (ZP) and non-zero power (NZP) channel state information-reference signals (CSI-RSs) transmitted from the cell and neighbors of the cell, [0099] i.e., NZP-RS resources and ZP-Rs resources ). 

and receive the information about the association relationship reported by the first device based on the configuration information, (see Para’s [0007] i.e., and receiving, at the cell, a CSI report from a UE in communication with the cell, wherein the CSI report is received from the UE based at least on an interference measured by an IMR at the UE corresponding to the transmission pattern, [0029] i.e., a local interference condition may be defined as interference characteristics measured by a respective UE and reported to a respective cell (e.g., serving cell) for a given local transmission configuration, [0034], [0042] i.e., cells 112, 114, 116, and/or 118 may use CSI reports reported by the UEs to make CoMP transmission decisions. For example, the UEs may send multiple CSI reports, each CSI report corresponding to a local interference condition (i.e., “association relationship”)…A UE is configured with a CSI process to send or transmit a CSI report to its serving cell, [0043] i.e., CSI report 142 received from the UE 102, [0046], [0048-0049] i.e., each cell receives CSI reports from UEs served by the cell, where each CSI report includes channel quality information, e.g., a local interference condition as measured by a respective UE, corresponding to a local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighboring cells, & [0089] i.e., local interference conditions associated with the CSI reports reported by the UEs).

Khoshnevisan does not disclose the claim feature of wherein the association relationship indicates that a spatial quasi co-location (QCL) relationship exists between the zero power-reference signal resource and the non-zero power-reference signal resource. However the claim feature would be rendered obvious in view of Park et al. US (2015/0207600). 

Park discloses wherein an association relationship (see Para’s [0008] i.e., a method of reporting channel status information at a user equipment in a base station cooperative wireless communication system, includes receiving first resource configuration information for a channel status information-reference signal (CSI-RS) and second resource configuration information for interference measurement from a serving base station (i.e., “association relationship will be determined according to the interference measurement and CSI-RS measurement”)…calculating the channel status information on at least one of the serving base station and one or more cooperative base stations using the first resource configuration information and the second resource configuration information (i.e., “association relationship”) and reporting the channel status information (i.e., “association relationship”) to the serving base station).

indicates that a spatial quasi co-location (QCL) relationship (see Para’s [0008], [0101-102] i.e., QCL between antenna ports is explained & [0126-0130] i.e., Yet, in case that a specific IMR should be indicated to measure interference, in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS))) exists between a zero power-reference signal resource and a non-zero power-reference signal resource (see Para’s [0080] i.e., CSI-RS (resource) configuration, [0085-0086] i.e., In this case, reception power measurement (S-measure) of a desired signal can be performed using such an RS as a NZP CSI-RS and the like. For interference power measurement (I-measure or IM (interference measurement)), it is able to measure power of an interference signal of which the desired signal is eliminated from the received signal (i.e., “association relationship”), [0101-0102], [0122] i.e., information indicating that a CSI-RS antenna port belonging to a specific CSI-RS resource (i.e., “non-zero power-reference signal resource”), [0126] i.e., Yet, in case that a specific IMR (i.e., “zero power-reference signal resource”) should be indicated to measure interference (i.e., “association relationship”), in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) (i.e., “zero power-reference signal resource”) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS) (i.e., “non-zero power-reference signal resource”) in IMR configuration information, [0127] i.e., Hence, the present invention proposes to designate an antenna port of a specific reference signal (i.e., “non-zero power-reference signal resource”)  capable of assuming QCL with an antenna port to which an IMR (i.e., “zero power-reference signal resource”) is set (or a specific antenna port not transmitting an interference signal received/measured by the IMR or an antenna port for S-measure forming a pair with I-measure via the IMR) via upper layer signaling or dynamic signaling, [0128] i.e., First of all, available QCL assumption between a specific IMR port (i.e., “zero power-reference signal resource”) and a specific reference signal port (i.e., “non-zero power-reference signal resource”) can be defined as follows. In case of QCL with such a reference signal as a CRS, a CSI-RS and a DMRS, it means that a UE can derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal. Consequently, it may mean that all or some of the large-scale properties of the signal received from the IMR port are identical to large-scale properties of the signal received from the port of the reference signal & [0129-0130] i.e., In this case, the large-scale properties includes Doppler spread related to a frequency offset, Doppler shift, average delay related a timing offset, delay spread and the like. Moreover, the large-scale properties may include an average gain as well).

(Park suggests the QCL relationship allows the UE to derive large-scale properties of a  signal received from the IMR port from a signal received from the port of the reference signal (see Para [0128]) which enhances reception performance at the UE based on the QCL relationship (see Para’s [0109-0110] i.e., reception performance is enhanced based on QCL & [0126-0130])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the association relationship between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in Khoshnevisan to indicate that a spatial quasi co-location (QCL) relationship exists between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in the teachings of Park because the motivation lies in Park that the QCL relationship allows the UE to derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal during interference measurement which enhances reception performance at the UE according to the QCL relationship. 
While the combination of Khoshnevisan in view of Park discloses a spatial QCL relationship between a first antenna port associated with the zero-power-reference signal resource and a second antenna port associated with the non-zero power-reference signal resource (Park, see Para’s [0101-0102] i.e., QCL between antenna ports & [0126-0130]), the combination of Khoshnevisan in view of Park does not disclose the claim feature of wherein the spatial QCL relationship indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold. However the claim feature would be rendered obvious in view of Islam et al. US (2018/0054797).  

Islam discloses wherein a spatial QCL relationship indicates that a difference between a first QCL parameter of a first antenna port and a second QCL parameter of a second antenna port is less than a threshold (see Para [0064] i.e., In one aspect, the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports. In one example, the antenna port A may have a 30 degree angle of departure (i.e., “first QCL parameter”), the antenna port B may have a 40 degree of departure (i.e., “second QCL parameter”), and the beam width associated with both ports may be 20 degrees. If the difference between the two angles of departure is less than or equal to the beam width (i.e., “less than a threshold”), resulting in significant overlap between the beams, then the base station 402 may determine that the antenna ports A and B are QCL. In this example, the base station 402 may determine that the antenna ports A and B are QCL because the difference between the angles of departure is 10 degrees (i.e., “difference” between first QCL parameter and a second QCL parameter), which is less than the 20 degree beam widths (i.e., “less than a threshold”)…In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold (i.e., “threshold”), & [0078]).

(Islam suggests determining that the antenna ports A and B are QCL if the difference between the angles of departure are less than a threshold, (see Para [0064] i.e., In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the spatial QCL relationship between the first antenna port associated with the zero-power-reference signal resource and the second antenna port associated with the non-zero power-reference signal resource as disclosed in Khoshnevisan in view of Park to be determined as a spatial QCL relationship which indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold as disclosed in the teachings of Islam because the motivation lies in Islam for properly determining a QCL relationship exists between the first and second antenna ports when the difference between the angles of departure are less than a threshold.   
Regarding Claim 9, Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 7, wherein the configuration information comprises at least one of the following reporting conditions: a measurement value of a signal mapped to reference signal resources that have an association relationship is greater than a measurement threshold; a measurement value of a signal mapped to reference signal resources that have no association relationship is less than the measurement threshold; 

the QCL relationship exists between the zero power- reference signal resource and the non-zero power-reference signal resource; 

both a zero power-reference signal and a non-zero power-reference signal are received by the first device, (Khoshnevisan, see Fig. 1 & Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3). 

or a zero power-reference signal and a non-zero power-reference signal are received by the first device by using a same antenna array or a same antenna panel, 

wherein the non-zero power-reference signal corresponds the non-zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045])

and wherein the zero power-reference signal corresponds the zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045])

Regarding Claim 10, Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 8, wherein the association relationship satisfies at least one of the following conditions: both a zero power-reference signal measurement value and a non-zero power-reference signal measurement value are greater than a first measurement threshold; 

a zero power-reference signal measurement value is greater than a first measurement threshold, and a non-zero power-reference signal measurement value is greater than a second measurement threshold; 

both a zero power-reference signal measurement value and a non-zero power-reference signal measurement value are less than a first measurement threshold, (Khoshnevisan, see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, & [0050] i.e., the UE 102 may identify its interferers (e.g., cells 114, 116, etc.) and may rank them based on their reference signal receiver power (RSRP) values. If a RSRP value of a reference signal (RS) is low (e.g., below a received power level threshold associated with not interfering with UE 102), the UE may mark the cell as not relevant). 

a zero power-reference signal measurement value is less than a first measurement threshold, and a non-zero power-reference signal measurement value is less than a second measurement threshold; 

both a zero power-reference signal and a non-zero power-reference signal are received by the first device, (Khoshnevisan, see Fig. 1 & Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3). 

or a zero power-reference signal and a non-zero power-reference signal are received by the first device by using a same antenna array or a same antenna panel, 

wherein the zero power-reference signal is a signal mapped to the zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045])

and wherein the non-zero power-reference signal is a signal mapped to the non-zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045])

Regarding Claim 11, Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 10, wherein the information about the association relationship comprises reference signal resource group information of a reference signal resource, (Khoshnevisan, see Para’s [0029] i.e., transmission configuration (i.e., “reference signal resource group information”) that corresponds to a respective cell and/or a set of neighbor cells may be referred to as the local transmission configuration for the respective cell and/or the set of neighbor cells (e.g., whether a transmission by the respective cell and/or each neighbor cell is set to on or off for the respective global transmission configuration, [0032], [0042] i.e.,  A CSI process is associated with a CSI-RS resource and CSI-IMR resource, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), &  [0050] i.e., the CSI reports received from UE 102 may be based on local interference conditions as measured by UE 102 for a corresponding local transmission configuration for the cells near the UE (e.g., the serving cell and one or more neighbor cells). In an aspect, for example, local transmission configuration “11X” at UE 102 indicates cell 112 as the serving cell, cell 114 as transmitting a NZP signal and cell 116 as not relevant (or irrelevant))

and wherein each reference signal resource group comprises at least one zero power-reference signal resource, (Khoshnevisan, see Para’s [0029], [0033], [0042] i.e., CSI-RS resource and a CSI-IMR resource, [0045] i.e., ZP configuration configured for a respective cell, [0048-0049] i.e., transmission configurations may include a value of “0” which may represent the cell not transmitting or transmitting a zero power (ZP) signal, [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), & [0050])  

Regarding Claim 12, Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 11, wherein for a reference signal resource in each reference signal resource group, one of the following conditions is comprised: the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to a same reference signal resource group, (Khoshnevisan, see Para’s [0029] i.e., As used herein, each global transmission configuration is a respective set of on or off commands or settings for each cell of each eNB in the wireless communication network, [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells. For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell. By the central scheduling entity carefully planning which cells are transmitting ZP and NZP CSI-RSs, as described herein, a UE may increase the probability that it will observe desirable interference conditions, [0042] i.e., local transmission configuration, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., Further, for instance, the local transmission configuration for a cell having a value of “1” may represent the cell transmitting a non-zero power (NZP) signal for a non-serving cell, and having a value of “0” may represent the cell not transmitting or transmitting a zero power (ZP) signal & [0050]).

the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to different reference signal resource groups; 

the zero power-reference signal resource belongs to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource; 

or the zero power-reference signal resource does not belong to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource. 
 
Regarding Claim 14, Khoshnevisan discloses a measurement reporting method (see Para [0007]), wherein the method comprises: receiving, by a first device (see Fig. 1 i.e., UE 102), configuration information from a second device, (see Fig. 1 i.e., Base Station of Cell 112 & Para’s [0042] i.e., A UE is configured with a CSI process to send or transmit a CSI report to its serving cell. A CSI process is associated with a CSI-RS resource and a CSI-IMR resource. For sending CSI reports, a cell may configure a UE with up to four CSI processes & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3, described below in reference to Fig. 3 & [0074] i.e., For instance, in an aspect, CSE 150, cell 112, and/or mapping component 164 may determine CSI-RS/IMR configuration 300 for UE 102 & [0075] i.e., For instance, cell 112 may configure a first CSI process 312 at UE 102 for measuring interference at UE 102), 

wherein the configuration information is used by the first device to report information about an association relationship (see Fig. 1 & Para’s [0043] i.e., Additionally, UE 102 may receive CSI-RS 134 from cell 114, CSI-RS 136 from cell 116, and/or CSI-RS 138 from cell 118, in some cases and/or in some combination at a same or overlapping time (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells) as receiving CSI-RS 132 from cell 112. For instance, UE 102 may receive CSI-RSs 134, 136, and/or 138 when they are respectively broadcasted by cells 114, 116, and/or 118. As such, CSI-RSs transmitted from cells 114, 116, and/or 118 may be considered as interferers (e.g., signals that interfere with reception of CSI-RS 132) at UE 102 (i.e., “association relationship”). In additional aspects, cells 114 and 116 may be considered as strongest interferers at UE 102 because they are closer to UE 102 and may thereby be transmitting the strongest signals that interfere with reception of CSI-RS 132 at UE 102 (i.e., “association relationship”), [0048] i.e., In an aspect, the CSI reports received from a UE may be a selected or limited set of CSI reports, e.g., based on local interference conditions that are considered as relevant (e.g., strong interferers) as experienced by the UE for a given local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighbor cells) (i.e., “association relationship” between CSI-RS 132 and interference from CSI-RSs from other cells), [0049] i.e., For example, UE 102 may consider interference from cell 114 as relevant (e.g., one of a set number of strongest interferers, such as one of the top two interferers when a UE is limited to 4 CSI processes) and may consider interference from cell 116 as not relevant (e.g., not one of the set number of strong interferers, or not interfering at all; represented by “X”), for example, as cell 114 may be close to UE 102 and as cell 116 may be far away from UE 102” & [0099])

between a zero power-reference signal resource and a non-zero power-reference signal resource, (see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, [0074] i.e., combination of zero power (ZP) and non-zero power (NZP) channel state information-reference signals (CSI-RSs) transmitted from the cell and neighbors of the cell, [0099] i.e., NZP-RS resources and ZP-Rs resources). 

and reporting, by the first device, the information about the association relationship based on the configuration information, (see Para’s [0007] i.e., and receiving, at the cell, a CSI report from a UE in communication with the cell, wherein the CSI report is received from the UE based at least on an interference measured by an IMR at the UE corresponding to the transmission pattern, [0029] i.e., a local interference condition may be defined as interference characteristics measured by a respective UE and reported to a respective cell (e.g., serving cell) for a given local transmission configuration, [0034], [0042] i.e., cells 112, 114, 116, and/or 118 may use CSI reports reported by the UEs to make CoMP transmission decisions. For example, the UEs may send multiple CSI reports, each CSI report corresponding to a local interference condition (i.e., “association relationship”)…A UE is configured with a CSI process to send or transmit a CSI report to its serving cell, [0043] i.e., CSI report 142 received from the UE 102, [0046], [0048-0049] i.e., each cell receives CSI reports from UEs served by the cell, where each CSI report includes channel quality information, e.g., a local interference condition as measured by a respective UE, corresponding to a local transmission configuration of the cells near the UE (e.g., the serving cell and one or more neighboring cells, & [0089] i.e., local interference conditions associated with the CSI reports reported by the UEs).

Khoshnevisan does not disclose the claim feature of wherein the association relationship indicates that a spatial quasi co-location (QCL) relationship exists between the zero power-reference signal resource and the non-zero power-reference signal resource. However the claim feature would be rendered obvious in view of Park et al. US (2015/0207600). 

Park discloses wherein an association relationship (see Para’s [0008] i.e., a method of reporting channel status information at a user equipment in a base station cooperative wireless communication system, includes receiving first resource configuration information for a channel status information-reference signal (CSI-RS) and second resource configuration information for interference measurement from a serving base station (i.e., “association relationship will be determined according to the interference measurement and CSI-RS measurement”)…calculating the channel status information on at least one of the serving base station and one or more cooperative base stations using the first resource configuration information and the second resource configuration information (i.e., “association relationship”) and reporting the channel status information (i.e., “association relationship”) to the serving base station).

indicates that a spatial quasi co-location (QCL) relationship (see Para’s [0008], [0101-102] i.e., QCL between antenna ports is explained & [0126-0130] i.e., Yet, in case that a specific IMR should be indicated to measure interference, in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS))) exists between a zero power-reference signal resource and a non-zero power-reference signal resource (see Para’s [0080] i.e., CSI-RS (resource) configuration, [0085-0086] i.e., In this case, reception power measurement (S-measure) of a desired signal can be performed using such an RS as a NZP CSI-RS and the like. For interference power measurement (I-measure or IM (interference measurement)), it is able to measure power of an interference signal of which the desired signal is eliminated from the received signal (i.e., “association relationship”), [0101-0102], [0122] i.e., information indicating that a CSI-RS antenna port belonging to a specific CSI-RS resource (i.e., “non-zero power-reference signal resource”), [0126] i.e., Yet, in case that a specific IMR (i.e., “zero power-reference signal resource”) should be indicated to measure interference (i.e., “association relationship”), in particular, in case of I-measure, it is preferable to include information on whether an antenna port to which a specific IMR (interference measurement resource) (i.e., “zero power-reference signal resource”) or an IMRE (interference measurement resource element) is set is able to assume QCL with an antenna port of a different reference signal (e.g., a CSR,  a CSI-RS, a DMRS) (i.e., “non-zero power-reference signal resource”) in IMR configuration information, [0127] i.e., Hence, the present invention proposes to designate an antenna port of a specific reference signal (i.e., “non-zero power-reference signal resource”)  capable of assuming QCL with an antenna port to which an IMR (i.e., “zero power-reference signal resource”) is set (or a specific antenna port not transmitting an interference signal received/measured by the IMR or an antenna port for S-measure forming a pair with I-measure via the IMR) via upper layer signaling or dynamic signaling, [0128] i.e., First of all, available QCL assumption between a specific IMR port (i.e., “zero power-reference signal resource”) and a specific reference signal port (i.e., “non-zero power-reference signal resource”) can be defined as follows. In case of QCL with such a reference signal as a CRS, a CSI-RS and a DMRS, it means that a UE can derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal. Consequently, it may mean that all or some of the large-scale properties of the signal received from the IMR port are identical to large-scale properties of the signal received from the port of the reference signal & [0129-0130] i.e., In this case, the large-scale properties includes Doppler spread related to a frequency offset, Doppler shift, average delay related a timing offset, delay spread and the like. Moreover, the large-scale properties may include an average gain as well).

(Park suggests the QCL relationship allows the UE to derive large-scale properties of a  signal received from the IMR port from a signal received from the port of the reference signal (see Para [0128]) which enhances reception performance at the UE based on the QCL relationship (see Para’s [0109-0110] i.e., reception performance is enhanced based on QCL & [0126-0130])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the association relationship between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in Khoshnevisan to indicate that a spatial quasi co-location (QCL) relationship exists between the zero-power reference signal resource and the non-zero power-reference signal resource as disclosed in the teachings of Park because the motivation lies in Park that the QCL relationship allows the UE to derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal during interference measurement which enhances reception performance at the UE according to the QCL relationship. 

While the combination of Khoshnevisan in view of Park discloses a spatial QCL relationship between a first antenna port associated with the zero-power-reference signal resource and a second antenna port associated with the non-zero power-reference signal resource (Park, see Para’s [0101-0102] i.e., QCL between antenna ports & [0126-0130]), the combination of Khoshnevisan in view of Park does not disclose the claim feature of wherein the spatial QCL relationship indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold. However the claim feature would be rendered obvious in view of Islam et al. US (2018/0054797).  

Islam discloses wherein a spatial QCL relationship indicates that a difference between a first QCL parameter of a first antenna port and a second QCL parameter of a second antenna port is less than a threshold (see Para [0064] i.e., In one aspect, the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports. In one example, the antenna port A may have a 30 degree angle of departure (i.e., “first QCL parameter”), the antenna port B may have a 40 degree of departure (i.e., “second QCL parameter”), and the beam width associated with both ports may be 20 degrees. If the difference between the two angles of departure is less than or equal to the beam width (i.e., “less than a threshold”), resulting in significant overlap between the beams, then the base station 402 may determine that the antenna ports A and B are QCL. In this example, the base station 402 may determine that the antenna ports A and B are QCL because the difference between the angles of departure is 10 degrees (i.e., “difference” between first QCL parameter and a second QCL parameter), which is less than the 20 degree beam widths (i.e., “less than a threshold”)…In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold (i.e., “threshold”), & [0078]).

(Islam suggests determining that the antenna ports A and B are QCL if the difference between the angles of departure are less than a threshold, (see Para [0064] i.e., In another aspect, the base station 402 may determine that the antenna ports A and B are QCL if…the difference between the angles of departure are less than a threshold)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the spatial QCL relationship between the first antenna port associated with the zero-power-reference signal resource and the second antenna port associated with the non-zero power-reference signal resource as disclosed in Khoshnevisan in view of Park to be determined as a spatial QCL relationship which indicates that a difference between a first QCL parameter of the first antenna port and a second QCL parameter of the second antenna port is less than a threshold as disclosed in the teachings of Islam because the motivation lies in Islam for properly determining a QCL relationship exists between the first and second antenna ports when the difference between the angles of departure are less than a threshold.   

Regarding Claim 16,  Khoshnevisan in view of Park, and further in view of Islam discloses the method according to claim 15, wherein the association relationship satisfies at least one of the following conditions: both a zero power-reference signal measurement value and a non-zero power-reference signal measurement value are greater than a first measurement threshold; 

a zero power-reference signal measurement value is greater than a first measurement threshold, and a non-zero power-reference signal measurement value is greater than a second measurement threshold; 
both a zero power-reference signal measurement value and a non-zero power-reference signal measurement value are less than a first measurement threshold, (Khoshnevisan, see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, & [0050] i.e., the UE 102 may identify its interferers (e.g., cells 114, 116, etc.) and may rank them based on their reference signal receiver power (RSRP) values. If a RSRP value of a reference signal (RS) is low (e.g., below a received power level threshold associated with not interfering with UE 102), the UE may mark the cell as not relevant). 

a zero power-reference signal measurement value is less than a first measurement threshold, and a non-zero power-reference signal measurement value is less than a second measurement threshold; 

both a zero power-reference signal and a non-zero power-reference signal are received by the first device, (Khoshnevisan, see Fig. 1 & Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3). 

or a zero power-reference signal and a non-zero power-reference signal are received by the first device by using a same antenna array or a same antenna panel, 

wherein the zero power-reference signal is a signal mapped to the zero power-reference signal resource (Khoshnevisan, see Para’s [0033], [0042], & [0045]), and wherein the non-zero power-reference signal is a signal mapped to the non-zero power-reference signal resource, (Khoshnevisan, see Para’s [0033], [0042], & [0045]) 

Regarding Claim 17, Khoshnevisan in view of Park, and further in view of Islam discloses the method according to claim 16, wherein the information about the association relationship comprises reference signal resource group information of at least one reference signal resource group, (Khoshnevisan, see Para’s [0029] i.e., transmission configuration (i.e., “reference signal resource group information”) that corresponds to a respective cell and/or a set of neighbor cells may be referred to as the local transmission configuration for the respective cell and/or the set of neighbor cells (e.g., whether a transmission by the respective cell and/or each neighbor cell is set to on or off for the respective global transmission configuration, [0032], [0042] i.e.,  A CSI process is associated with a CSI-RS resource and CSI-IMR resource, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), &  [0050] i.e., the CSI reports received from UE 102 may be based on local interference conditions as measured by UE 102 for a corresponding local transmission configuration for the cells near the UE (e.g., the serving cell and one or more neighbor cells). In an aspect, for example, local transmission configuration “11X” at UE 102 indicates cell 112 as the serving cell, cell 114 as transmitting a NZP signal and cell 116 as not relevant (or irrelevant))

and wherein each reference signal resource group comprises at least one zero power-reference signal resource, (Khoshnevisan, see Para’s [0029], [0033], [0042] i.e., CSI-RS resource and a CSI-IMR resource, [0045] i.e., ZP configuration configured for a respective cell, [0048-0049] i.e., transmission configurations may include a value of “0” which may represent the cell not transmitting or transmitting a zero power (ZP) signal, [0048-0049] i.e., transmission configurations (i.e., “reference signal resource group information”), & [0050])  

Regarding Claim 18, Khoshnevisan in view of Park, and further in view of Islam discloses the method according to claim 17, wherein for a reference signal resource in each reference signal resource group, one of the following conditions is comprised: the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to a same reference signal resource group, (Khoshnevisan, see Para’s [0029] i.e., As used herein, each global transmission configuration is a respective set of on or off commands or settings for each cell of each eNB in the wireless communication network, [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells. For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell. By the central scheduling entity carefully planning which cells are transmitting ZP and NZP CSI-RSs, as described herein, a UE may increase the probability that it will observe desirable interference conditions, [0042] i.e., local transmission configuration, [0045] i.e., For example, central scheduling entity 150 performing coordinated scheduling, as described herein, may configure a CSI-RS at each cell or eNB as a zero power resource (e.g., no transmission) or a non-zero power resource (e.g., transmitted). That is, CSI-RSs may be transmitted from cells 112, 114, 116, and/or 118 as NZP or ZP signals. When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), [0048-0049] i.e., Further, for instance, the local transmission configuration for a cell having a value of “1” may represent the cell transmitting a non-zero power (NZP) signal for a non-serving cell, and having a value of “0” may represent the cell not transmitting or transmitting a zero power (ZP) signal & [0050]).

the non-zero power-reference signal resource and the zero power-reference signal resource that have the association relationship belong to different reference signal resource groups; 

the zero power-reference signal resource belongs to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource; 

or the zero power-reference signal resource does not belong to a reference signal resource group corresponding to the non-zero power-reference signal resource that has the association relationship with the zero power-reference signal resource. 
Regarding Claim 20, Khoshnevisan in view of Park, and further in view of Islam discloses the apparatus according to claim 1, however Khoshnevisan in view of Islam does not disclose wherein the spatial QCL relationship indicates at least one of: that the zero power-reference signal and the non-zero power-reference signal have a same QCL parameter or that the first QCL parameter of the first antenna port is determinable based on the second QCL parameter of the second antenna port that has the spatial QCL relationship with the first antenna port. However the claim features would be rendered obvious in view of Park.

Park discloses wherein the spatial QCL relationship indicates at least one of: that the zero power-reference signal and the non-zero power-reference signal have a same QCL parameter; (Park, see Para’s [0126-0129] i.e., QCL…it means that a UE can derive large-scale properties of a signal received from the IMR port from a signal received from the port of the reference signal. Consequently, it may mean that all or some of the large-scale properties (i.e., “QCL parameter”) of the signal received from the IMR port are identical (i.e., “same”) to large-scale properties (i.e., “QCL parameter”) of the signal received from the port of the reference signal & [0130] i.e., In this case, the large-scale properties includes Doppler spread related to a frequency offset (i.e., “same QCL parameter”)). 

Or that the first QCL parameter of the first antenna port is determinable based on the second QCL parameter of the second antenna port that has the spatial QCL relationship with the first antenna port; (Park, see Para’s [0126-0129] i.e., QCL…it means that a UE can derive large-scale properties (i.e., “first QCL parameter”) of a signal received from the IMR port from a signal received from the port of the reference signal. Consequently, it may mean that all or some of the large-scale properties (i.e., “first QCL parameter”) of the signal received from the IMR port are identical to large-scale properties (i.e., “second QCL parameter”) of the signal received from the port of the reference signal).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the spatial QCL relationship of Khoshnevisan in view of Islam to indicate  that the zero power-reference signal and the non-zero power-reference signal have a same QCL parameter as disclosed in the teachings of Park for properly determining the QCL relationship.

3.	Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. US (2017/0006492) in view of Park et al. US (2015/0207600), further in view of Islam et al. US (2018/0054797), and further in view of Jang et al. US (2018/0041906). 

Regarding Claims 2, 8, and 15 Khoshnevisan discloses the apparatus and method according to claims 1, 7, and 14 wherein the configuration information comprises at least one measurement threshold, (see Para’s [0042] & [0050] i.e., the UE 102 may identify its interferers (e.g., cells 114, 116, etc.) and may rank them based on their reference signal receiver power (RSRP) values. If a RSRP value of a reference signal (RS) is low (e.g., below a received power level threshold associated with not interfering with UE 102), the UE may mark the cell as not relevant)

and wherein the at least one measurement threshold is used to determine the association relationship between the zero power- reference signal resource and the non-zero power-reference signal resource, (see Para’s [0033] i.e., The interference conditions at a UE may be created via a combination of zero power (ZP) and a non-zero power (NZP) CSI-RSs transmitted by cells across multiple coordinating (or cooperating) cells (“association relationship”). For example, a ZP CSI-RS from a cell may be defined as “no transmission” of the CSI-RS from the corresponding cell, and a NZP CSI-RS from the cell may be defined as a “transmission” of the CSI-RS from the corresponding cell, [0043], & [0045] i.e., When the CSI-RSs from cells 112, 114, 116, and/or 118 are transmitted (e.g., using ZP/NZP configurations), UE 102 may measure/estimate the transmitted CSI-RSs from cells 114, 116, and/or 118 for interference measurement by using corresponding IMR resources, e.g., IMR1, IMR2, or IMR3 described below in reference to Fig. 3, [0049] i.e., For example, UE 102 may consider interference from cell 114 as relevant (e.g., one of a set number of strongest interferers, such as one of the top two interferers when a UE is limited to 4 CSI processes) and may consider interference from cell 116 as not relevant (e.g., not one of the set number of strong interferers, or not interfering at all; represented by “X”), for example, as cell 114 may be close to UE 102 and as cell 116 may be far away from UE 102 & Para [0050] i.e., the UE 102 may identify its interferers (e.g., cells 114, 116, etc.) and may rank them based on their reference signal receiver power (RSRP) values. If a RSRP value of a reference signal (RS) is low (e.g., below a received power level threshold associated with not interfering with UE 102), the UE may mark the cell as not relevant)

Khoshnevisan in view of Park, and further in view of Islam does not disclose the configuration information comprises at least one measurement threshold. However the claim feature would be rendered obvious in view of Jang et al. US (2018/0041906). 

Jang discloses a UE receives configuration information which comprises at least one measurement threshold (see Para’s [0013] i.e., The method may include sending a message containing information on the threshold of the reference signal strength for measurement on the unlicensed spectrum, wherein the information on the threshold of the reference signal strength is used by a user equipment (UE) to compare the received signal strength on the unlicensed spectrum with the threshold contained in the received message and to measure the reference signal on the unlicensed spectrum according to the comparison result, [0017], [0082] i.e., The UE receives a measurement configuration message, [0116] i.e.,  the eNB may send a control message to the UE to configure measurement configuration information for serving and neighboring cells/frequencies, [0120] i.e., The measurement configuration information may include RSRP Quality threshold #1 [0124] i.e., RSRP/RSRQ threshold may be used to detect whether the reference signal (RS) to be measured is present at a specific subframe). 

(Jang suggests the measurement threshold may be used for measuring interference experience at the UE and for reference signal (RS) detection, (see Para’s [0113], [0122], [0147], [0154] i.e., the UE may perform measurement on the cell/frequency (measure the signal strength/interference for the RS at a selected subframe)).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration information sent to the UE for performing interference measurements of reference signals according to a RSRP threshold as disclosed in Khoshnevisan in view of Park, and further in view of Islam to include the RSRP threshold such as the measurement configuration information message disclosed in Jang who discloses sending a measurement configuration message to the UE containing information on an RSRP measurement threshold because the motivation lies in Jang that the RSRP measurement threshold may be used by the UE for measuring interference experienced at the UE and for reference signal detection. 

4.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al. US (2017/0006492) in view of Park et al. US (2015/0207600), and further in view of Islam et al. US (2018/0054797), as applied to claims 4, 11, and 17 above, and further in view of Sayana et al. US (2013/0301448). 

Regarding Claims 6, 13, and 19, Khoshnevisan discloses the apparatus and method according to claims 4, 11, and 17 wherein the reference signal resource group information comprises a reference signal resource that belongs to the reference signal resource group (see Para’s [0029], [0033] i.e., ZP/NZP CSI-RSs, [0042] i.e., CSI-RS resource, [0045] i.e., ZP/NZP configurations, & [0048-0050] i.e., NZP signal, ZP signal transmission according to local transmission configuration). However Khoshnevisan in view of Park, and further in view of Islam does not disclose an index of the reference signal resource. However the claim feature would be rendered obvious in view of Sayana et al. US (2013/0301448). 

Sayana discloses an index of a reference signal resource (see Para [0010] i.e., if the UE is configured with multiple interference measurement resources, the CSI configurations may each include an associated CSI reference signal resource index, [0052] i.e., CSI-RS resource index, [0053] i.e., IMR resource index, [0058] i.e., non-zero power CSI-RS resources may be implicitly based on the corresponding CSI-RS resource index, [0071] i.e., CSI-RS resource index, & [0086]). 

(Sayana suggests when the UE is configured with multiple interference measurement resources, the CSI configurations may each include an associated CSI reference signal resource index for performing interference measurement, (see Para’s [0009] i.e., CSI feedback information based on an interference measurement, [0010], [0049], [0051] & [0056]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the reference signal resource that belongs to the reference signal resource group as disclosed in Khoshnevisan in view of Park, and further in view of Islam to comprise an index of the reference signal resource as disclosed in the teachings of Sayana who discloses CSI configurations may each include an associated CSI reference signal resource index because the motivation lies in Sayana that the CSI configurations may each include an associated CSI reference signal resource index for accurately performing interference measurement on the configured resource. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461